
	
		I
		111th CONGRESS
		1st Session
		H. R. 2196
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Delahunt (for
			 himself, Mr. Goodlatte,
			 Mr. Nadler of New York,
			 Mr. Issa, Ms. Jackson-Lee of Texas,
			 Mrs. Bono Mack,
			 Mr. Sensenbrenner,
			 Ms. Wasserman Schultz,
			 Mr. Coble,
			 Mr. Maffei,
			 Mr. Weiner,
			 Mr. Rangel,
			 Mr. Wexler,
			 Ms. Waters,
			 Mr. Cohen,
			 Mrs. Maloney,
			 Mr. George Miller of California, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 17, United States Code, to extend
		  protection to fashion design, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Design Piracy Prohibition
			 Act.
		2.Amendments to
			 title 17, United States Code
			(a)Designs
			 protectedSection 1301 of
			 title 17, United States Code, is amended—
				(1)in subsection (a),
			 by adding at the end the following:
					
						(3)Fashion
				designA fashion design is
				subject to protection under this
				chapter.
						;
				and
				(2)in subsection
			 (b)—
					(A)in paragraph (2),
			 by inserting , or an article of apparel, after plug or
			 mold; and
					(B)by adding at the
			 end the following:
						
							(7)A fashion
				design—
								(A)is the appearance
				as a whole of an article of apparel, including its ornamentation; and
								(B)includes original
				elements of the article of apparel or the original arrangement or placement of
				original or non-original elements as incorporated in the overall appearance of
				the article of apparel.
								(8)The term
				design includes fashion design, except to the extent expressly
				limited to the design of a vessel.
							(9)The term
				apparel means—
								(A)an article of
				men’s, women’s, or children’s clothing, including undergarments, outerwear,
				gloves, footwear, and headgear;
								(B)handbags, purses,
				wallets, duffel bags, suitcases, tote bags, and belts; and
								(C)eyeglass
				frames.
								(10)In the case of a
				fashion design, the term trend means a newly popular concept,
				idea, or principle expressed in, or as part of, a wide variety of designs of
				articles of apparel that create an immediate amplified demand for articles of
				apparel embodying that concept, idea, or principle.
							.
					(b)Designs not
			 subject to protectionSection 1302(5) of title 17, United States
			 Code, is amended—
				(1)by striking
			 (5) and inserting (5)(A) in the case of a design of a
			 vessel hull,;
				(2)by striking the
			 period and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(B)in
				the case of a fashion design, embodied in a useful article that was made public
				by the designer or owner in the United States or a foreign country more than 6
				months before the date of the application for registration under this
				chapter.
						.
				(c)Revisions,
			 adaptations, and rearrangementsSection 1303 of title 17, United
			 States Code, is amended by adding at the end the following: The presence
			 or absence of a particular color or colors or of a pictorial or graphic work
			 imprinted on fabric shall not be considered in determining the originality of a
			 fashion design under section 1301 or 1302 or this section or the similarity or
			 absence of similarity of fashion designs in determining infringement under
			 section 1309..
			(d)Term of
			 protectionSection 1305(a) of title 17, United States Code, is
			 amended to read as follows:
				
					(a)In
				generalSubject to subsection
				(b), the protection provided under this chapter—
						(1)for a design of a
				vessel hull, shall continue for a term of 10 years beginning on the date of the
				commencement of protection under section 1304; and
						(2)for a fashion
				design, shall continue for a term of 3 years beginning on the date of the
				commencement of protection under section
				1304.
						.
			(e)InfringementSection
			 1309 of title 17, United States Code, is amended—
				(1)in subsection (c), by striking “that a
			 design was protected” and inserting “or reasonable grounds to know that
			 protection for the design is claimed”;
				(2)by amending
			 subsection (e) to read as follows:
					
						(e)Infringing
				article defined
							(1)In
				generalAs used in this
				section, an infringing article is any article the design of which
				has been copied from a design protected under this chapter, or from an image
				thereof, without the consent of the owner of the protected design. An
				infringing article is not an illustration or picture of a protected design in
				an advertisement, book, periodical, newspaper, photograph, broadcast, motion
				picture, or similar medium.
							(2)Vessel hull
				designIn the case of a design of a vessel hull, a design shall
				not be deemed to have been copied from a protected design if it is original and
				not substantially similar in appearance to a protected design.
							(3)Fashion
				designIn the case of a
				fashion design, a design shall not be deemed to have been copied from a
				protected design if it is original and not closely and substantially similar in
				overall visual appearance to a protected design, if it merely reflects a trend,
				or if it is the result of independent creation. This paragraph shall not be
				construed to permit the copying of a discrete design protected by this chapter.
							; and
				(3)by adding at the
			 end the following:
					
						(h)Secondary
				liabilityThe doctrines of secondary infringement or secondary
				liability that are applied in actions under chapter 5 of this title apply to
				the same extent to actions under this chapter. Any person who is liable under
				either such doctrine under this chapter is subject to all the remedies provided
				under this chapter, including those attributable to any underlying or resulting
				infringement.
						.
				(f)Application for
			 registrationSection 1310 of title 17, United States Code, is
			 amended—
				(1)by amending
			 subsection (a) to read as follows:
					
						(a)Time limit for
				application for registration
							(1)Vessel hull
				designIn the case of a design of a vessel hull, protection under
				this chapter shall be lost if application for registration of the design is not
				made within 2 years after the date on which the design is first made
				public.
							(2)Fashion
				designIn the case of a
				fashion design, protection under this chapter shall be lost if application for
				registration of the design is not made within 6 months after the date on which
				the design is first made public by the designer or owner in the United States
				or a foreign country.
							;
				(2)in subsection (b),
			 by striking offered for sale and inserting offered for
			 individual or public sale; and
				(3)in subsection
			 (d)—
					(A)by redesignating
			 paragraphs (1) through (6) as subparagraphs (A) through (F), respectively, and
			 moving such subparagraphs 2 ems to the right;
					(B)by striking
			 The application for registration shall be made to the Administrator and
			 shall state— and inserting the following:
						
							(1)In
				generalThe application for
				registration shall be made to the Administrator and shall
				state—
							;
				and
					(C)by adding at the
			 end the following:
						
							(2)Vessel hull
				designsIn the case of a
				design of a vessel hull, the application for registration may include a
				description setting forth the salient features of the design, but the absence
				of such a description shall not prevent registration under this chapter.
							(3)Fashion
				designsIn the case of a fashion design, the Administrator shall
				require a brief description of the design for purposes of matching the search
				criteria of the searchable database established under section 1333, except that
				such brief descriptions shall in no way limit the protection granted to the
				design or the subject matter of the registration under this
				chapter.
							.
					(g)Recovery for
			 infringementSection 1323 of title 17, United States Code, is
			 amended by striking $50,000 or $1 per copy and inserting
			 250,000 or $5 per copy.
			(h)Penalty for
			 false representationSection 1327 of title 17, United States
			 Code, is amended—
				(1)by striking
			 $500 and inserting 5,000; and
				(2)by striking
			 $1,000 and inserting $10,000.
				(i)Common law and
			 other rights unaffectedSection 1330 of title 17, United States
			 Code, is amended—
				(1)in paragraph (1),
			 by striking or after the semicolon;
				(2)in paragraph (2),
			 by striking the period and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(3)any rights that may exist under provisions
				of this title other than this
				chapter.
						.
				(j)Searchable
			 database for fashion design
				(1)In
			 generalChapter 13 of title
			 17, United States Code, is amended by adding at the end the following:
					
						1333.Searchable
				database for fashion design
							(a)In
				generalThe Administrator
				shall establish and maintain a computerized database of fashion designs
				protected under this chapter. The database—
								(1)shall be
				searchable electronically, by general apparel and accessory categories;
								(2)shall include the
				information required by subparagraphs (A), (B), (C), (D), and (F) of paragraph
				(1), and paragraph (3), or section 1310(d); and
								(3)shall be available
				to the public without a fee or other access charge.
								(b)Additional
				requirementsThe database
				under subsection (a) shall contain a substantially complete visual
				representation of all fashion designs that have been submitted for registration
				under this chapter, and shall include information as to the status of those
				designs, such as whether such designs are—
								(1)registered under
				section 1313(a);
								(2)denied
				registration under section 1313 (b);
								(3)cancelled under
				section 1313(c); or
								(4)expired under
				section
				1305.
								.
				(2)Conforming
			 amendmentThe table of sections for chapter 13 of title 17,
			 United States Code, is amended by adding at the end the following:
					
						
							1333. Searchable database for fashion
				design.
						
						.
				(3)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out the amendments made by this subsection.
				3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
		
